                                                   1

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                              Civ. No. 2:18-cv-00048-D

JOHNNA MORSE-LEWIS,                            )
                                               )
                       Plaintiff,              )
                                               )
       V.                                      )       ORDER
                                               )
KILO LO KUAKAZI, 1                             )
Commissioner of Social Security,               )
                                               )
                       Defendant.              )
                                               )

Court hereby awards Plaintiff$ IO I      oOO             , in full satisfaction of any and all claims

arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be

compensated for the filing fee of $400.00 from the Treasury Judgment Fund. If the award to

Piaintiff is not subject to the Treasury Offset Program, payment will be made by check payable

to Plaintiffs counsel, J. Russell Fentress, IV, Goss & Fentress, PLC, 735 Newtown Road, Suite

100, Norfolk, VA 23502, in accordance with Plaintiffs assignment to her attorney of her right to

payment of attorney's fees under the Equal Access to Justice Act.

       SO ORDERED. This             10   day of August 2021.




                                                               JAIMES C. DEVER III
                                                               United States District Judge



1
  On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social Security and
is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section
205(g) of the Social Security Act, 42 USC 405(g)(action survives regardless of any change in
the person occupying the office of Commissioner of Social Security).




         Case 2:18-cv-00048-D Document 35 Filed 08/20/21 Page 1 of 1
